Bell, J.
Tbe plaintiffs in error were defendants in tbe court below. Tbe writ to defendant, Wrigbt, purports to bave been issued on tbe 4tb of December, 1858. Tbe writ to Leonard, was issued on tbe 4tb of January, 1858. The writs cite tbe defendants to appear “ on tbe 16th Monday, after the 4th Monday in September, 1858.” Tbe judgment was rendered, by default, on tbe 25th day of January, 1858.
Tbe service is not sufficient to support tbe judgment. Tbe writs were defective, and ought to bave been quashed, and other citations properly served on tbe defendants. Tbe courts cannot supply, by construction or intendment, tbe want of proper certainty in a writ, in point of time. Tbe judgment is reversed, and tbe cause remanded.
Reversed and remanded.